UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE MINVIT Pw SI
U.S. DISTRICT COURT
UNITED STATES OF AMERICA ) FASTERN DIST. TEHH.
) epee aa ee
V. ) 3:19-cR- 2OT p—— DEPT.
) JUDGES \Avla/ Cuytov
KELLY D. FOSTER, )
)
)
)
RHONDA M. DUKES )
INDICTMENT
COUNT ONE

The Grand Jury charges that from in or about May 2018, through on or about April 23,
2019, within the Eastern District of Tennessee and elsewhere, the defendants, KELLY D.
FOSTER, ae
P| and RHONDA M. DUKES, and the following co-conspirators named as defendants in
a separate Superseding Indictment, Damion E. Knox, a/k/a “Fuji,” Darnez Turner, a/k/a “DT,”
Jeremiah I. Johnson, a/k/a “Squirrel,” Papa C. Diop, Stephanie M. Hatmaker, a/k/a “Boodles,”
Chasity M. Anderson, Tanya L. Chambers, a/k/a “Tanya Galyon,” Steven Goforth, Joshua H.
Cooper, Virgil L. Crawford, Nathan S. Rogers, Jessica L. Bouvier, Stephen M. Bouvier, Jama M.
Collier, Tina D. Berry, Shadeja T. Chandler, a/k/a “Lola,” Jerry J. Jordan, Maranda M. Jordan,
Ciara M. Reynolds, Darron D. Blackwell, a/k/a “Dee Parker,” Dionessa K. Tippins, Tabetha L.
Davila, and Darius L. Knox, and other persons known and unknown to the Grand Jury, did
knowingly, intentionally, and without authority combine, conspire, confederate, and agree with

one another and others to knowingly, intentionally and without authority, distribute and possess

]

CaSasé: B916-00Q0707 ANAM IB 65 Hdd DrierD d6unkaeuD 12d 1Rageo1 Sage RanfesD FagélD
#: 3
with intent to distribute four hundred (400) grams or more of a mixture and substance containing
a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (fentanyl), a
Schedule II controlled substance, and one kilogram or more of a mixture and substance containing
a detectable amount of heroin, a Schedule I controlled substance; in violation of Title 21, United
States Code, Sections 846, 841(a)(1) and 841(b)(1)(A).
Drug Trafficking Forfeiture Allegations

The allegation contained in Count One of this Indictment is hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to Title 21, United
States Code, Section 853. Pursuant to Title 21, United States Code, Section 853, upon

conviction of an offense in violation of Title 21, United States Code, Sections 846 and/or 841, the

defendants, KELLY D. FOSTER, iii
PY and RHONDA M. DUKES, shall forfeit to the United States of

America any property constituting, or derived from, any proceeds obtained, directly or indirectly,
as a result of such offense and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of the offense, including but not limited to the following:

Money Judgment

Proceeds the defendants, KELLY D. FOSTER.

and RHONDA M. DUKES, personally
obtained as a result of the violations of Title 21, United States Code, Sections 841 and/or
846 from the sale of fentanyl and heroin.

If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
2

CaSasé: B916-00Q0707 ANAM IB 65 Hdd DrierD d6unkaeuD 12d 1 Ragh2 Gage RanfsD FagéelD
#: 4
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p).

A TRUE BILL:

i

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

Pun CL

BRENT N. JONES
Assistant United States Attorney

    

TOYIA/V. CARPENVER
Assistant United States“Attorney

CaSasé: B916-00Q0707 ANAM IB 65 Hdd DrierD d6unkaeuD 12d 1Ragho3 Gage BanfsD FagelD
#:5
